Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 1 of 16

OG! PETITION UNDER 28 USC 8 2254 FOR WRIT OF
SABRAS CORPUS BY 4 PE RSON IN STATE TUSTODY

Ulited States District Court Corre BACURRS DISTITOE OF LOBETANA
CLINTON. E BELL. oe “F011 27 "92348 estan
“ANGODA “8

e a 5. oud: tana: deftrey ML. (lett) ] sande ¥

tdto. viboides te head db tate 4 vi
Mu ate of Loubsidtia, Warden, Darrel Vapnoy
PETITION SECT. BMAG. 5

Sens ad docaton of cout which cutered die judement of conviction nnder ettact
22nd DISTRICT COURT ST.TAMMANY PARISH.
aie ot quan ita cons tion MARCH LOth 1982
eee aren _ an. cNINETY
TWO* NINETY YEARS TERMS,
ONE COUNT ARMED ROBBERY 14-64

weg how ve oe
He tet OEY

CPS aar Obstet dtvads oo talb comats)

Wohies el Sead ph av ff hi ol Df)
ont opts iv?
ea db yetipliw ‘xX
iopngtd | }
bo atdeuchers i |

be Dea WE Peo pe coet oP ves tee |

Heiter dc cadiy ploate ane count or mdicmerent, and a nat cutlty plea ty anchor count ot
NO

radictment, ones depute,

& Pind of Paab Check ones
[%]

pad Bays

tel Sade Cbs ! |

dard sot best ly a triable
Ko Ne
Phach vcs appa frome ties pideaasal Oo? Correll’

»
Ho kt,

RECEIVED

. NNED at LSP an@ Emailed
R S00) by Ke 1S pages AUG 03 2020
date initials No. Legal Programs Oepartment
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 2 of 16

wean JOHN WILLIAMS PUBLIC DEF
{ iy edhe. abe digs WR. MCG *BLORY
Coca a) MR.MCELORY

(Pn as po toca oelien procesdiie
On aep. from any advorss ruling ata post-conviction proceeding

. Vos oth aiicheed on ators tha one count at an tadictment, er en rrore tia one
Pedttoretd Ga dies sade Could ad the aie Otte?

X.,,
i

Pees tao uke Lulane sitenes bo serve ables wou cormplete ibe sentence iiaposcd by us

bee

Teeedvdotad tthedog stfiath

i

in EP se, wiles uae amd docution ol count which umpoced vertence ta be sem od i the

bea SYEARS ST.TAMMANY 2YEARS ST. Tak « 5 YEARS JEFFERSON:
ce fas dnb honeth of tlre abows sonfone. 1 pgae
pF yar ted er de ves comtemphits iidine any petitoon amachige the pideament which |
ees fee be sop ae de Ents’
x Ne
Hero notibene pass that dic Cont crate petitioned peliet toe Glach be aaa be cnt a

alas precooihae

Cuber sd AMiDones Gib aay i

I deckics ntsia ponalie of pecmry that the foregowie is trie and comect, bxccuted oti

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 3 of 16

 

ircrounds rised SENTENCE ILLEGAL AND UNCONSTIGUTIONAL ~~

2) Did von meen an veiling beanie an vony pelilion. applicaion or motion? |
]Yes Fine
(siReentt  DENTED— oo _ - _
: (oi Date of result’ JULY 24¢h. 2020 NOs. 2019-Kkh-01625
i ce} As to cunty third petition, application or arolion, give the same iutormation: i
(i) Nance of conn: . co cee. . ood

(2) Nature of proceeding _ ce ee ceevintt Htity ittaeene d

see oe . \

(3) Chounds cased ce ee ce |

(tH) Did vou receive an evidentiary bearing on your petition. application or motion?
Ver | ENo .
(3) Result

i {
(0) Dute of result seeeeen mene ago # once :
» G2 Did von appeal to the highest tale court having jurisdiction the result of action taken an |
tauy petition application or motion?
CD) irst petition, ete, iM Yes i }No i
(2) Second petition, ate. Zi Yer ENe

(a Third perilion. vic, wd Yer 5 TNe

. fel li you did esg appeal from the adverse action on any peltion, He appiteatien or noon,
sxpli an bricily why vou did aor: ce
at. Mhale arensey Vey eroud on which 5 you Pelana Uuat y vou are . being held cintawlills ws
Souuniice Grietly Uae tacts supporting vach ground, [Puecessary. you may attach pages stat ing
addvional grounds and lavts sapporting the sane

Canton: inorder ta pracesd in the federal court, yeu must ordinarily first exhaust:
your avidluble state court remedies as to cach praund on which vou request action by the,
Teter wocourt. f vou fall co séc forth all grounds in this petition. you way be barred from
fre esenting addidoned ee eds, at ul laber ate,

vie around fires:

at

iSappartng BACTS Cell your story évedis without citing eases or law):

oA Gana Four.

PSupportng PACTS (tell sonr slory /eveziy without citing cases or law):
13. UPany of the gromicds listed in L2Al B.C, and 2 were aot previously presented in) any other!
tcourl, elite or federal, state frraesdy what grounds were not 80 pr esented, and give your rensaus:
itor nob peeyenting Hemi: i
Ph) Be vou have any petition or appeal now pending in any court, cither state or federal, as to;
iho jadsamerdt muder attack
i Yee Ang

ue Cie Hie rane vatel ides BE et Kiowa, of each attorney who represaited you tn thie.
1 :

:

: (ib: At retina wey hte “at MS '
ib) Al: mrnignin ent and plea

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 4 of 16

Mr chergpper: anessen the dollosstne:

Cab Nay ob canet: LOUISIANA - SUPREME
they de yadt DENIED .

gp mi 1983
fos rund evel ILLEGAL SEARCH, EXCESSIVE «SENTENCE

bo dine ae din ct appeal ivome the qudaaond ot conviction abd scuba Nine) yon

preven bh Hbel aie petiions application: on motions ssith pespect to this quderioti te an
ath into er dedoral’
x yes

Th. ff yant awe to PG was over give the folfowire information.

22nd DIS®RICT COURT ST. TAMMANY .PARISH.

NY

Gas CD) Nears ob Court

(oe Nahe of prey dine: ILLEGAL SENTENCE

63.) SGromgeds rated) SENTENCE ILLEGAL AND UNCONSTITUTIONAL

'. SENTENCE ILLEGAL AND UNCONSTITUTIONAL

a
CY) Ud yon necvive an evidentiary heanog on your peuiten. appleaiiou er trotun!

Spex x: NG
ior tS oscerlt DENIED AS REPETITIVE
ior Dato ebresilt 2019.
(ie stony ceand pebition, appheabion or aieboi aye the sane a orineatiots
thi Num ef cour LOUISIANA. SUPREME COURT
Oh Nature of pressing WRIT APPLICATION
ve i!

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 5 of 16

FACTS WHICH I RELY UPON
TO SUPPORT MY GROUNDS
FOR RELIBF

Oe AP OD es Se A

PETITIONER POINTS OUT HS WAS NOf CHARGED AS AN HABITUAL
OFFENDER. OR DOUBLED.

PETITIONER WAS CHARGED WITH ONE COUNT OF ARMED ROBBERY
R.S» 14.64 WITCH CARRIES 5 TO 99 YEARS IN PRISON.

ATTACHED FOR THE COURT IS A COPY OF PETITIONERS SENTENCEING
92228. THE COURT IS ASK TO VIEW PAGE 8,

THE COURT SENTENCES PETITIONER TO SERVE A TERM OF NINETY- NINETY
YEARS IN PRISON.

THE DEPT. OF CORRECTIONS VIEW THIS AS 180 YEARS IN PRISON

THe STATE PARDON BOARD REFUSES TO HERE MY CASE BECAUSE NOT
ENOUGH TIME SERVED ON 180 YEARS.

ALL SO ATPACHED FOR THE COURT IS A COPY OF THE WAINT TO THE
WARDEN OF THE PRISON: SSSTEING TO BE HELD IN CUSTODY FOR A
TERM OF 99 YEARS IN PRISON.

WITCH IS WRONG AS WELL.

ON MAY 17th 1982 PETITIONER WaS SENTENCED TO A TERM OF 40 YEARS
AT HARD LABOR

THR DEP? OF CORRECTIO NS STATE THE SENTENCE INPOSED IS
TE SENTENCES TO BE SERVED, AS STATED IN THE SENTENCEING TRANSCRIPT
' NINETY*-NINETY YEARS VIEWED AS 180 YEARS.

THE LOUISIANA SUPREME HAS STATED WHERE THERE IS NO DISPUTE
OVERE THE PACTS AND THAY SHOW THE SENTENCE IS NULL AND THE
CASE WILL BE DISPOSED OF ON WRIT OF HABEAS CORPUS

- PETITIONER HAS SHOWN He HaS FILED HIS HABEAS WITH THE DISTRICT
GOURT AS WELL AS THE LOUISIANA SUPREME COURT
BOUTH COURTS HAVE REFUSED TO REVIEW OR GRANT PETITIONER
A HEREING.

PETITIONER RESPECTFULLY ASK THIS COURT GRANT PETITIONER RELIEF
_ AN ORDER THE DISTRICT COURT OF ST. TAMMANY
[) RESENTENCE PETITIONER TO A TERM OF 40 YEARS IN PRISON

 

 

 

 

 
PAGE 3701 STATE OF LOUISIANA
DEPARTMENT OF CORRECTIONS
#** STATEMENT ***

BELL CLINTON
(R091 F D2
HOUISIANA STATE PENITENTIARY F D2 CAMP F
as
oO
oO CHECK ---REFERENCE---  ------ SAVINGS----- -----
®ESCRIPTION NUMBER NUMBER DATE DEPOSIT WITHDRAW
©
QO. BEGINNING BALANCE 06/28/20 0.00
CGANTEEN SALE F836840 07/03/20 0.00 0.00
N
on,
© CURRENT BALANCE 07/25/20 0.00
©
oO
TO
0
2
Ss |
S
®
€
>
oO
oO
O
Zz
oO
=
—
OY
a
LO
~~
Ss |
N
°
4
°
oO
N
N
@®
NY
©
O

eA ee ee ene ae me ae me nee oe ee

PAGE
DATE 07/30/20

1

LSP NO:101127

DEPOSIT WITHDRAW DEPOSIT WITHDRAW

5.50 0.00
0.00 §.31 0.00 0.00
0.19 0.00

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Pag®¥-ch 16

MRS. COON:

Your Honor, we have some other Sentencing. We will
pass that matter, perhaps come back to ie after
sentencings. Number 92,228, State varsus Kelly
L. Bishop.

THE COURT;

How old are you, Mr. Bishop?
MR. BISROP:

Twenty-three,
THE COURT:

Mr. Bishop, having stated to the Court that he was
twenty-three years of age, and having also -
this is the matter of State of Louisiana versus
Kelly L. Bishop, also known ag Clinton Edward
Bell. What is your true name, sir?
THE DEFENDANT: .
Clinton Edward Bell.
Q. How old did you Say you were, Mr. Bell?
TRE DEFENDANT:
Twenty-three,
TRE COURT:
The defendant having stated that he was twenty-three
years of age and having been convicted by a
jury for the charge of in violation of R.S. 14:64
by robbing Wendy Denise Meyn or Meyn, at the
Race Track Service Station in Slidell, while
. armed with a dangerous weapon, to-wit, a pun,
the Court having ordered a pre-sentence investigat
tion ‘and having received the results of same,
The pre-sentence investigation indicated that on

October 14th, 1975, the defendant was sentenced

me

SCANNED
JUN 21 20H

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 8 of 16

- ~

in Jacksonville, Florida, to‘ serve a term of
five years at hard labor on a conviccion of
breaking and entering, as well as also on that
date having received a five year concurrent
sentence on the charge of possession of stolen
property, together with another sentence of
five years on another charge of breaking and
entering. These three convictions are considered
by the Court as one conviction. The sentences
having been imposed on all three charges on
October 14, 1975, Then on February 23, 1976,
the report indicates that Mr. Bell was arrested
on another charge of breaking and entering and
that he was sentenced to serve a term of three
years at hard labor. This sentence having been
imposed on April 23, 1976, in Jacksonville,
Florida. The Court also finds that the pre-
sentence report indicates a third conviction of
dealing in stolen property for which the
defendant was sentenced on April 28, 1978, to
serve a term of twelve years at hard Labor.

The report also indicates a fourth felony con-
viction having been imposed on March 28th, 1980,
thirteen thonths at hard Labor on a charge of
escape. This sentence having likewise been
imposed in Jacksonville, Florida. Now we have
the fifth felony conviction of armed robbery.
This conviction having taken place in this Court
as preylously indicated. Does the defense
attorney have any remarks to make insofar as

the findings of the pre-sentence report concerning

>

SCANNED
UN 21 2041

 

 
f 16
| Case 2:20:cv-02175-ILRL-MBN Document 1. Filed 08/03/20 Page 90

 

the prior convictions?

MR. McELROy:

erm ae

Your Honor, f believe there is one error. I betieve
the firee conviction was vacated and he was
resentenced the second time. It is not actually
four prior felony convictions. It is only three
prior felony convictions.

THE CouRT:
On which one are you referring to?
MR. McELROY;

 

The second conviction you read was actually a resentence
on the firee one.
THE court:

Now, I read what I considered to be the First eanviction

 

having been made up of three different sentences
having been imposed on the same date. That date
was October 14, 1975,
MR.McELROY:
Your Honor, just -
THE COURT:
‘ould you like to look at this repore?
MR. McEUROY: ‘
ust one of chose three was vacated, He was resentenced
en that. .
THE COURT: ‘
ell, I considered that as the firs conviction. Then
I consider his second conviction to have taken
Place by sentence imposed on April 23, 1976, on

another charge of breaking and’ entering.

 

 

 

 

 

MR. Me OY:
act fe the one that wag vacated and set aside and he

-4-

 

 
 

Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20

pmereneee ew

 

was resentenced on, your Honor.
THE COURT:

Alright. The report does not indicate that,

sentence was imposed?
MR. McELROY:
Three years.
THE COURT:
Pardon?
MR. McELROY;
Three years.
THE COURT:
Was thia three years or are you saying this
that was imposed -
MR. McELROY:

The original sentence was five years. Ir was brought

back later, che Judge vacated the sentence and

resentenced him for three yeare.
THE COURT:

So what you are saying is then that there would

actually be three prior convictions.

MR. McELROY:
Right.
THE COURT:

Then the second conviction would be the conviction
resulting in the sentence of April 28, 1978

for twelve years on the charge of dealing in

stolen property.

MR. McELROY:
Correct.
THE COURT:

And che third would be the chirteen months at hard labor

-5e

Page 10 of 16

What

sentence

 
 

Case.2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 11 of 16

imposed on March 28, 1980, on an escape charge.
MR. McELROY:

That is correct,
THE COURT:
Then the fourth conviction would be the conviction chat
was the result of a jury trial in this Court.
MR. McELROY:
(Nod's affirmatively) .
THE COURT:
The evidence in this trtal clearly indicated the guilt
of the defendant in chat he went into the Race
Track Service Station and while armed with a
weapon, took the money bag which was under the
control of Wendy Meyn, the employee of the Race
Track Service Station, from there it was taken
to a motel in the general vicinity of the Race
Track Service Station and was Later recovered by
law enforcement officers. Considering the facts
of this case, the Court as well as the jury was
convineed of the guilt of this defendant. This,
of course, is one of the most dangerous offenses
that can come about by the act of man because it
can clearly cause or threaten sexious harm or
death. This is the type offense that certainly
the defendant had to contemplate would cause or
threaten serious harm. There was no provocation
on his part other than the shortage of money for
him to become involved in this criminal activity.
Apparently, he considered the criminal activity

to be a better alternative than work. There are

no mitigating factors involved in this case that

-6-

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 12 of 16

would not serve as a defense in the guilt or
innocence phase of the trial. Certainly, chere
was nothing that the victim engaged in that
induced or facilitated the crime, compensation or
restitution is not an issye in this matter. As

I indicated earlier, this defendant has had a
erlminal record spanning back to 1975, based upon
his record, the facts that were brought out at
the trial of this case, this Court is convinced i
that this defendant has the character and the |
attitude that would in fact indicate recitivisn
and were he out on a suspended sentence and pro-
bation, clearly the circumstances would again
recur that resulted in this erime.

Based on the record of this defendant, the Court 1s
convinced beyond all doubt that this defendant
would not respond to probationary treatment. .
There is an undue risk to che public at large
that were this defendant granted a suspended
sentence and placed on probation that he would
again become involved in criminal activities and
although the beginning criminal activity of this
defendant commenced with breaking and entering,
dealing in stolen property, it becomes clear
now that he:has progressed to the big time and
has now become involved in armed robbery.
Cercainly, this defendant is in need of correc-
tional treatment. Society is in need of having
this defendant off the streets. It is obvious

that he is going to concQgs ApAAMES friminal

activity. Ic is also clearJlt hiWtourt chat

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 13 of 16

: a lesser sentence than that to be imposed by
the Court would deprecate the seriousness of
this defendant's crime. It is therefore the
sentence of this Court that this defendant be
’ committed to the custody of the Louisiana :
Department of Corrections. ‘There to remein

without benefit of probation, parole or suspension
of sentence for a term of ninety-ninety years,

MR. McELROY:

Your Honor, at this time we would orally move for an
order of appeal. We will File a written motion

timely. ;

 

SCANNED
JUN 21 200

ee we ee

 

SCANNED
JUN 27 201

 
A mo i cate Seen ee empene e

ee eee co

Ae remo ee

Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 14 of 16

AGE: 23

STATE OF LOUISIANA
Vs. No..92228 | 22nd Judicial District Court

KELLY L. BISHOP a/k/a CLINTON PARISH OF ST. TAMMANY
wemeceee —EPWARD BED

To parrick 3. CANOLETTE , Sheriff of the Parish of St. Tammany, and to the Keeper
of the Louisiana State Penitentiary—Greeting:

Whereas, by a decree of the Honorable Twenty-Second Judicial District Court of the
KELLY §£. BISHOP a/k/a
State of Louisiana, in and for the Parish of St, Tammany, ~GRINTON EDWARD BELL.

has ben adjudged guilty of -- ARMED, ROBBERY snemescenntaseeneectecnsenns rs senesenen

and sentenced by said Court to imprisonment at hard labor for the term Se
- sree sara TNETYININE, (99) YRARS

eowamaate

You Are Therefore Hereby Commanded to convey the said .. Kelly Lb. Bishop a/k/a

. Gtinton Edward Bely to the State Penitentiary at Angola, La.,
and there deliver Kelly &. Bishop a/k/a Clinton Edward Bell | with this warrant,

to the keeper of said Penitentiary, who is hereby authorized and commanded to receive and

to keep .....Mally_b: Bishop a/k/a Clinton Edward Belk . in safe custody for
and during said term of. NINEDY-NINE (99) YEARS avesssas sassenseesasceesrenetasereesecese

Bm eee ROR eC Oma Ree emny is ae ms ances ecena coun se a + ge mmnee

and this shall be your and his warrant for so doing.

. cl J
WITNESS the Honorable................ x “ancy RON es

Judge of our said Court, my official signature and seal
of offica, at Covington, Louisiana, UNIS. .seceoeneeeay

Ma 82
Of sccsevsssamposesennert sessssasssecsassessnssctuces sone 19.0000.

.
fin UM LAL Z A tts Dy. Cjler

7 LUCY REID RAUSCH, CLERK OF cour

 

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 15 of 16

Che Supreme Court af the State of Donisiaua

STATE OF LOUISIANA

No.2019-KH-01625
VS.

CLINTON EDWARD BELL

IN RE: Clinton Edward Bell - Applicant Defendant; Applying For Writ Of
Certiorari, Parish of St. Tammany, 22nd Judicial District Court Number(s) 92228, :

July 24, 2020

Writ application denied.
JDH
BJJ
JLW
SJC
JTG
WSC
JHB

Supreme Court of Louisiana
“\ 24, “0 AN

Vand AN NDC

Clerk of Gourt
Chief Deputy For the Court

 
Case 2:20-cv-02175-ILRL-MBN Document 1 Filed 08/03/20 Page 16 of 16

eFile-ProSe
seed

From: * Angola E-Filing <LSP_prisonerefiling@doc.la.gov>
Sent: Monday, August 3, 2020 9:59 AM

To: eFile-ProSe

Subject: Angola E-Filing

Attachments: DOC # 101127.pdf
